DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the two tube portions 4 and 5; the motor 6; the transmission 7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: “designed as cable link should be “designed as a cable link..” for clarity. 
Claim 7 is objected to because of the following informalities: “at least two lifting columns are provided,..” should be “at least two lifting columns,..” for clarity. 
Claim 7 is objected to because of the following informalities: “one single power electronics circuit device is provided,..” should be “at least one of the single power electronics circuit devices,.. ” for clarity. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klinke et al. (U.S. Patent No. 9,155,391 B2), and in view of Crowe et al. (U.S. Pub. No. 2018/0279770 A1 now U.S. Patent No. 10,791,826 B2) and Miller (U.S. Patent No. 7,210,541 B2)

Referring to Claim 1: Klinke et al. discloses the lifting column (1 Figs. 1 and 2) for a lifting system of a furniture (shown in Fig. 1; Column 4, lines 18-21), wherein the lifting column (1 Figs. 1 and 2) comprises: at least two tube portions (2a, 2b, 2c Figs. 1 and 2) displaceable with respect to one another like a telescope (Column 4, lines 18-21), a motor (10 Figs. 1 and 2), and
a transmission (11 Fig. 2) for transforming a rotational motion into a linear motion (Column 4, lines 44-49), wherein the motor (10 Figs. 1 and 2) and the transmission (11 Fig. 2) are arranged in at least one of the at least two tube portions (shown in 2c Fig. 2) displaceable with respect to one another like a telescope (Column 4, lines 44-49). But is silent on the motor specifically being of a high-voltage direct-current.
Crowe et al. (U.S. Pub. No. 2018/0279770 A1 now U.S. Patent No. 10,791,826 B2) in an analogous invention, teaches a similar configuration lifting system (101 Fig. 4) of a furniture comprising of a direct-current motor (119 Fig. 3; Paragraphs 0064, 0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Klinke et al. with the teachings of Crowe et al. for the purpose of having adequate power for lifting heavier pieces of furniture. 
	
Miller (U.S. Patent No. 7,210,541 B2) in a similar actuating device, teaches a high-voltage direct-current motor (36 Fig. 1B; Column 3, lines 29-31). It is noted that the ranges fall within the applicant’s specification designated as “high voltage”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Klinke et al. with the teachings of Miller for the purpose of, as it is well known in the art, having a motor that is capable of lifting the intended piece of furniture. 

Referring to Claim 2: Klinke as modified, teach the lifting column, but is silent on the high-voltage direct-current motor specifically being configured to be operated with a rectified local line voltage.
Crowe et al. in an analogous invention, teaches a similar configuration motor (119 Fig. 3) specifically being configured (Paragraph 0063) to be operated with a rectified local line voltage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the high-voltage direct-current motor to be operated with a rectified local line voltage for the purpose of, as it is well known in the art, being able to operate in an area of the globe that supplies alternating current. 

Referring to Claim 3: Klinke as modified, teach the lifting column according, but are silent on the high-voltage direct-current motor specifically designed as a brushless motor.
Crowe et al. in an analogous invention, teaches a similar configuration motor (119 Fig. 3) specifically being designed as a brushless motor (paragraph 0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Klinke et al. with a brushless design for the purpose of, as it is well known in the art, having increased torque and wattage efficiency. 

Referring to Claim 4: Klinke as modified, teach the drive system (6 and 7 Fig. 1 and 11 Fig. 2 of Klinke et al.) for a lifting system of a furniture, comprising: at least one lifting column, an operator unit (7 Fig. 1 of Klinke et al.) configured to emit signals according to an operation request (Column 4, lines 33-35 and lines 47-49 of Klinke et al.), at least one power electronics circuit device (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) configured to provide a direct-current voltage (providing voltage to the actuator; Column 4, lines 47-49 of Klinke et al.), and at least one control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.) configured to emit signals (Column 6, lines 11-15 of Klinke et al.) according to the operation request to the high-voltage direct-current motor (10 Figs. 1 and 2 of Klinke et al.).

Referring to Claim 5: Klinke as modified, teach the drive system, wherein the drive system comprises an operation signal transmitting device (6 Fig. 1 of Klinke et al.) designed as cable link (Column 4, lines 33-35 of Klinke et al.) between the operator unit (7 Fig. 1 of Klinke et al.) and at least one of the at least (wired to the actuator; Column 6, lines 13-15; Column 4, lines 33-35 of Klinke et al.) one power electronics circuit device (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) and at the least one control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.).

Referring to Claim 6: Klinke as modified, teach the drive system, wherein the drive system comprises an but are silent specifically on an operation signal transmitting device designed as radio link between the operator unit and at least one of the at least one power electronics circuit device and the at least one control electronics circuit device.
Crowe et al. in an analogous invention teaches an operation signal transmitting device designed as radio link (Paragraph 95).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the form of communication of Klinke et al. with the teachings of Crowe et al. for the purpose of, as it is well known in the art, to minimize the clutter of wires all the while maximizing the available space for other devices. 

Referring to Claim 11: Klinke as modified, teach the drive system, wherein the at least two lifting columns (1 Figs. 1 and 2 of Klinke et al.) are respectively provided with a power electronics circuit device (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) and a control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.), and
the power electronics circuit devices (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) and/or the control electronics circuit devices (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.) but are silent are configured to establish a signal transmission therebetween as radio link.
Crowe et al. in an analogous invention teaches a signal transmission therebetween as radio link. (Paragraph 95).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the form of communication of Klinke et al. with the teachings of Crowe et al. for the purpose of, as it is well known in the art, to minimize the clutter of wires all the while maximizing the available space for other devices. 

Referring to Claim 12: Klinke as modified, teach the drive system, wherein the at least two lifting columns are respectively provided with a power electronics circuit device (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) and a control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.), and the power electronics circuit devices (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) and/or the control electronics circuit devices (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.) are configured to establish a signal transmission therebetween as cable link (Column 4, lines 33-35 of Klinke et al.).

Referring to Claim 13: Klinke as modified, teach the drive system, wherein the control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.) or the control electronics circuit devices is or are at least partially arranged inside (shown in Fig. 2a of Klinke et al.) at least one of the at least two tube portions (2a, 2b, 2c Figs. 1 and 2 of Klinke et al.) displaceable with respect to one another like a telescope (Column 4, lines 18-21 of Klinke et al.).

Referring to Claim 14: Klinke as modified, teach the drive system, wherein the power electronics circuit device (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) or the power electronics circuit devices is or are arranged at least in partially inside (shown in Fig. 2a of Klinke et al.) at least one of the at least two tube portions (2a, 2b, 2c Figs. 1 and 2 of Klinke et al.) displaceable with respect to one another like a telescope (Column 4, lines 18-21 of Klinke et al.).


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klinke et al. (U.S. Patent No. 9,155,391 B2), in view of Crowe et al. (U.S. Pub. No. 2018/0279770 A1 now U.S. Patent No. 10,791,826 B2) and Miller (U.S. Patent No. 7,210,541 B2) as applied to claim 4 above, and further in view of Finkbeiner et al. (U.S. Patent No. 9,061,872 B2).


Referring to Claim 7: Klinke as modified, teach the drive system, wherein at least two lifting columns are provided, one single power electronics circuit device is provided, the at least two lifting columns (1 Figs. 1 and 2 of Klinke et al.) are respectively provided with one of the at least one control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.) but are silent specifically on a supply line, configured to provide a supply voltage for the control electronics circuit device, between the power electronics circuit device and the control electronics circuit devices, and specifically a communication line configured to provide a signal transmission between the power electronics circuit device and at least one of the control electronics circuit devices are provided.

Finkbeiner et al. (U.S. Patent No. 9,061,872 B2), in an analogous invention, teaches a supply line (shown on diagram Fig. 2), configured to provide a supply voltage for the control electronics circuit device, between the similar configuration power electronics circuit device (36 Fig. 2; Column 6, lines 6-9) and the similar configuration control electronics circuit devices (39 Fig. 2; Column 5, lines 50-52), and specifically a communication line (shown on diagram Fig. 2) configured to provide a signal transmission between the power electronics circuit device (36 Fig. 2) and at least one of the control electronics circuit devices (39 Fig. 2) are provided.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the circuit of  Klinke et al. with the teachings of Finkbeiner et al. to establish proper connection channels between circuitry, especially since circuit board requires power, and since rearranging components on a circuit board solves any stated problem or is for any particular purpose thus it appears that the invention would perform equally well as taught by Klinke et al., as modified. MPEP 2144.04(VI)(C)

Referring to Claim 8: Klinke as modified, teach the drive system, wherein the control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Klinke et al.) of one of the at least two lifting columns (1 Figs. 1 and 2 of Klinke et al.) is attached (shown in Fig. 2a; Column 6, lines 12-13 of Klinke et al.) to the lifting column (1 Figs. 1 and 2 of Klinke et al.).

Referring to Claim 9: Klinke as modified, teach the drive system, wherein the power electronics circuit device (a portion, located in the circuit board 31 Fig. 2a of Klinke et al.) is attached (shown in Fig. 2a; Column 6, lines 12-13 of Klinke et al.) to one of the at least two lifting columns (1 Figs. 1 and 2 of Klinke et al.).

Referring to Claim 10: Klinke as modified, teach the drive system, wherein the communication line (shown on diagram Fig. 2 of Finkbeiner et al.) is integrated in the supply line (shown on diagram Fig. 2 of Finkbeiner et al.), and the signal transmission (shown on diagram Fig. 2 of Finkbeiner et al.) to the control electronics circuit device (another portion, located in the circuit board 31 Fig. 2a of Crowe et al.) takes place via the supply line (shown on diagram Fig. 2 of Finkbeiner et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trechsel (U.S. Patent No. 5,117,700 A), a miniature linear actuator with sleeve.
 Rizzi et al. (U.S. Patent No. 5,289,782 A), an adjustable height table.
Smies (U.S. Patent No. 5,339,750 A), an adjustable work table.
Greene (U.S. Patent No. 5,400,721 A), a geared adjustable work table.
Carson (U.S. Patent No. 5,495,811 A), a manual adjustable height table. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723